Citation Nr: 1340957	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-42 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for plantar fasciitis, as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active duty from September 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Denver, Colorado.  A copy of the hearing transcript is associated with the Veteran's "Virtual VA" file.  


FINDINGS OF FACT

1.  Bilateral pes planus pre-existed entrance into active service.  

2.  The competent and probative evidence of record demonstrates the Veteran's pre-existing bilateral pes planus underwent a permanent increase in severity during active service.  

3.  Resolving all doubt in favor of the Veteran, bilateral plantar fasciitis is caused by his service connected bilateral pes planus.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).   
2.  Bilateral plantar fasciitis is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Since the benefits sought on appeal have been granted, no purpose would be serviced by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

Analysis 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Pes Planus

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2012).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof." Id. 

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2012); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

In other words, the Veteran has the responsibility to establish the facts necessary to show that an increase in severity of a pre-existing disability occurred.  See Jensen, 19 F.3d at 1417.  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner, 370 F.3d 1089; see also VAOPGCPREC 3-03.

At the outset, the Board notes that VA treatment records reveal a diagnosis of pes planus.  See June 2012 VA Treatment Record.  Having established a current diagnosis of pes planus, the remaining question to determine is whether the Veteran's bilateral pes planus is associated with service.  

The Veteran's September 1989 Report of Medical History at induction noted that he had asymptomatic pes planus, but he was found acceptable for service.  However, on his Report of Medical History at induction, he self-reported that he never suffered from foot trouble.  In September of 1990, the Veteran sought treatment for his feet.  He presented to sick call with painful arches and flat feet that was made worse by running and prolonged standing.  At the time, the Veteran reported no history of trauma to the feet.  The diagnosis at the time was moderate bilateral pes planus evidenced by ankle and foot stress pain.  The examiner issued to the Veteran leather shoe inserts, put him on three days rest, and told him to wear tennis shoes for five days.  This evidence is consistent with the Veteran's testimony that his preexisting pes planus was aggravated and became painful during the course of his service.  

In service, the Veteran's military occupational specialty (MOS) was as a mess management specialist.  In this role, the Veteran was required to stand on his feet for his entire shift of 12 hours, seven days a week.  The Veteran submitted several buddy statements and lay statements to support his assertion that his pes planus progressively got worse in service.  The Veteran's mother reported that she often remembers her son complaining about his feet in service and that she would often send him care packages that included Aspirin at her son's request.  See June 2009 Lay Statement from S.T.  The Veteran's sister also submitted a statement wherein she reported that her brother would often complain, while on deployment, about the pain in his arches and not being able to stand for long periods of time.  See September 2009 Lay Statement from K.P. 

The Veteran also had several Veterans that he served with submit lay statements on his behalf.  Veteran M.H. reported that he worked with the Veteran as a mess management specialist and he stated that the job required them to stand for 12 hours or more on hard wet surfaces.  Additionally, their uniform required them to wear hard boots that offered no support.  M.H. also reported that the Veteran would often complain about "how bad his feet hurt and his need to sit down during working hours.  With such hard work demand, we never had time to considered [sic] sick call unless we were close to death.  Our sick call department had a reputation of misdiagnosis or just prescribing Motrin as a universal resolve to any medical complaints."  M.H. recollects that the Veteran would receive care packages from his mother that always included Aspirin and he remembers the uncomfortable expression the Veteran would have on his face when he was able to sit down and elevate his feet during their breaks.  See Lay Statement from M.H.  

Another lay statement was submitted by R.S.  R.S. and the Veteran trained together as mess management specialist.  R.S. reports that he remembers the Veteran needing to sit down, causing the Veteran to be teased and withstand jokes about being a "slacker," but R.S. felt that the Veteran was not trying to get out of work.  He clearly remembers the Veteran complaining about how bad his feet hurt and how he was often close to tears from the pain.  Lastly, R.S. reports that the Navy made the Veteran proud, and he chose to secretly deal with his painful feet rather seek medical help.  

When viewing the entirety of the lay statements submitted on behalf of the Veteran, it is evident that the Veteran's feet caused him significant pain while in service.  Further, the lay statements support the Veteran's assertions that complaining about his feet in service was not a viable option if he wanted to remain on good terms with his fellow service members and his superiors.  

Post-service records include both a VA examination and several VA treatment records.  The Veteran underwent a VA examination in April 2009.  The Examiner reviewed the Veteran's feet and diagnosed the Veteran with pes planus and plantar fasciitis.  However, the examiner also gave a negative nexus opinion.  He stated that the Veteran's disabilities were less likely than not caused by his military service because his pain and discomfort went under reported during service and the fact that there was a long period of time between service discharge and the Veteran's first post-service treatment.  

In May 2013, the Veteran testified at a hearing and addressed some of the examiner's contentions.  He stated that the primary reason he did not continuously seek treatment while on deployment was due to his ego and the fear of being harassed.  He faced a lot of peer pressure while in service and reported that service members were teased or called names if they seemed like they were trying to get out of doing work.  The Veteran noted at his hearing that his petty officer would often tell him "to suck it up," meaning that he should just deal with his pain.  See Hearing Transcript at 4-5.  At the hearing, the Veteran also explained why he did not seek treatment immediately after service.  He states that when he got out of the military he went through a difficult transition post-discharge and that he was unaware of the benefits that were available to him through the VA.  Id at 10.  

The Veteran's service treatment records, the issuance of leather inserts for his shoes, the Veteran's MOS, the lay statements provided by his family and colleagues, and his current diagnosis of pes planus all indicate that the Veteran's condition increased in severity during active service and is permanent in nature.  Therefore the presumption of aggravation applies with respect to the Veteran's pes planus.  See 38 U.S.C.A. § 1153.  As the presumption of aggravation applies, it must be shown by clear and unmistakable evidence that such aggravation was due to the natural progress of the Veteran's pes planus.  Id.  

In the instant case, the Board finds that there is no clear and unmistakable evidence to indicate that the aggravation of the Veteran's pes planus was due to the natural progress of the condition.  In this regard, there is no competent opinion of record to support such a finding.  As such, the Board finds that the presumption of aggravation of a pre-existing disability applies.  Therefore, service connection for aggravation of pes planus is warranted.  See 38 U.S.C.A. § 1153.  

Plantar Fasciitis

The Veteran asserts entitlement to service connection for plantar fasciitis as secondary to his service-connected pes planus.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439.

The Veteran was seen for treatment at a VA hospital in June 2012 and he was diagnosed with bilateral plantar fasciitis.  Having established a current diagnosis of plantar fasciitis, the remaining question to determine is whether the Veteran's bilateral plantar fasciitis was proximately due to his service-connected pes planus.  

The Veteran has submitted a number of medical statements in support of his claim.  For instance, in an October 2008 statement, Dr. K.G., Chief of Podiatry, concluded that it is more likely than not that the Veteran's heel pain, associated with plantar fasciitis, was caused by his bilateral pes planus.  

An April 2009 letter from Dr. Neal Rich states that he believes that it is more likely than not that the Veteran's bilateral heel pain is most likely caused by his bilateral pes planus foot condition that he complained of during active service.  In a July 2009 statement from Dr. Mahbod Arefi, he also concludes that it is more likely than not that the Veteran's current heel pain could very well be caused by his bilateral pes planus.  

Lastly, the Veteran submitted an August 2009 statement from Dr. G.R., a VA podiatrist, and she noted the following, "he has pain on palpation to the medial plantar calcaneal tubercle bilaterally consistent with plantar fasciitis.  Plantar fasciitis is a result of compensatory pronation that takes place with pes planus when it is not supported with custom made orthoses."

The Veteran underwent a VA examination in April 2009.  The Examiner reviewed the Veteran's feet and diagnosed the Veteran with plantar fasciitis.  Nevertheless, the examiner gave a negative nexus opinion and stated that the Veteran's disability was less likely than not caused by his military service because his pain and discomfort went under reported during service and the fact that there was a long period of time between service discharge and the Veteran's first post-service treatment.  However, the VA examiner did not address the issue of aggravation as a part of his analysis.  Despite the negative VA opinion, the Board finds that the evidence presented, in the form of positive medical opinions, is at least in equipoise regarding whether the Veteran's plantar fasciitis is proximately due to his service-connected pes planus.  A Veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise," the law dictates that the Veteran prevails.  Id.

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection is warranted for plantar fasciitis as proximately due to service-connected pes planus.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.  


ORDER

Service connection for aggravation of pes planus is granted. 

Service connection for plantar fasciitis is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


